Exhibit 10.3

SECOND REPLACEMENT SECOND AMENDED AND

RESTATED REVOLVING CREDIT NOTE

 

$25,000,000.00    Chicago, Illinois    February 27,2009

On or before the Revolving Credit Termination Date, FOR VALUE RECEIVED, the
undersigned (“Borrowers”) promise to pay to the order of BANK OF AMERICA, N.A.
(“Lender”) at the Agent’s office at 135 South LaSalle Street, Chicago, Illinois
60603, or such other place as the Agent may designate from time to time
hereafter, the principal sum of Twenty Five Million and 00/100 Dollars
($25,000,000.00) or, if less, the aggregate unpaid principal amount of all Loans
made by Lender under the Revolving Credit Facility pursuant to that certain
Second Amended and Restated Loan and Security Agreement dated as of October 31,
2005 by and among Borrowers, Agent and the Lenders party thereto as amended by
(i) that certain First Amendment to Second Amended and Restated Loan and
Security Agreement dated as of October 29, 2006, (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 9, 2007, (iii) that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of October 31, 2007 and (iv) that
certain Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of October 31, 2008 and (v) that certain Fifth Amendment to
Second Amended and Restated Loan and Security Agreement dated of even date
herewith (herein as so amended, and as the same may be further amended, modified
or supplemented from time to time, the “Loan Agreement”) as shown on a schedule
attached hereto or in the Agent’s records. All capitalized terms used herein
without definition shall have the same meanings ascribed to such terms in the
Loan Agreement.

This Note evidences certain Loans under the Revolving Credit Facility made from
time to time to Borrowers by the Lender under the Loan Agreement, and the
Borrowers hereby promise to pay interest at the offices described above on the
Loans evidenced hereby at the rates and at the times and in the manner specified
therefor in the Loan Agreement.

Repayments of principal hereon, shall be recorded by the Agent on a schedule to
this Note or recorded on the Agent’s books and records. Borrowers agree that in
any action or proceeding instituted to collect or enforce collection of this
Note, the entries so recorded on a schedule to this Note or recorded on the
books and records of the Agent shall, absent demonstrable error be conclusive
evidence of the amount of the Loans made by Lender to Borrowers and the interest
and payments thereon.

This Note is issued by the Borrowers under the terms and provisions of the Loan
Agreement and is secured by, among other things, the Collateral, the Amended and
Restated ModusLink Pledge Agreement and this Note and the holder hereof is
entitled to all of the benefits and security provided for thereby or referred to
therein, to which reference is hereby made for a statement thereof. This Note
may be declared to be, or be and become, due prior to its expressed maturity on
the terms set forth in the Loan Agreement. Voluntary prepayments may be made on
this Note, and certain prepayments are required to be made hereon, all in the
events, on the terms and with the effects provided in the Loan Agreement.



--------------------------------------------------------------------------------

All of Lender’s rights and remedies are cumulative and non-exclusive. The
acceptance by Lender of any partial payment made hereunder after the time when
any of the Liabilities hereunder become due and payable will not establish a
custom, or waive any rights of Lender to enforce prompt payment thereof.
Lender’s failure to require strict performance by Borrowers of any provision of
this Note shall not waive, affect or diminish any right of Lender thereafter to
demand strict compliance and performance therewith. Any waiver of an Event of
Default hereunder shall not suspend, waive or affect any other Event of Default
hereunder. Borrowers and every endorser waive presentment, demand and protest
and notice of presentment, protest, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of this Note. Borrowers further
waive any and all notice or demand to which Borrowers might be entitled with
respect to this Note by virtue of any applicable statute or law (to the extent
permitted by law).

This Note is issued in replacement of that certain Replacement Second Amended
and Restated Revolving Credit Note dated October 31, 2008 in the original
principal amount of $26,250,000.00 (the “Prior Note”). The Prior Note shall be
deemed terminated and of no further force and effect by the acceptance by Lender
of this Note.

THE LOANS EVIDENCED HEREBY HAVE BEEN MADE, AND THIS NOTE HAS BEEN DELIVERED, AT
CHICAGO, ILLINOIS, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE
OF ILLINOIS. BORROWERS (i) WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO
ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS NOTE;
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN COOK COUNTY, ILLINOIS, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS NOTE; (iii) IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT BORROWERS MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING;
(iv) AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (v) AGREE NOT TO INSTITUTE ANY LEGAL
ACTION OR PROCEEDING AGAINST LENDER OR ANY OF LENDER’S DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR PROPERTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING
TO THIS NOTE IN ANY COURT OTHER THAN ONE LOCATED IN COOK COUNTY, ILLINOIS.

[signature page attached]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Revolving Credit Note has been duly executed as of the
day and year first written above.

 

MODUSLINK CORPORATION

a Delaware corporation

  

SALESLINK LLC

a Delaware limited liability company

By:  

/s/ Steven G. Crane

   By:  

/s/ Steven G. Crane

Name:   Steven G. Crane    Name:   Steven G. Crane Title:   Chief Financial
Officer    Title:   Chief Financial Officer

SALESLINK MEXICO HOLDING CORP.

a Delaware corporation

     By:  

/s/ Steven G. Crane

     Name:   Steven G. Crane      Title:   Chief Financial Officer     